Citation Nr: 0208767	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  97-24 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for receipt of educational assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from October 1945 to 
February 1946, and from December 1946 to August 1969.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a December 1996 decision by the RO.

This case was previously before the Board in September 1998 
and January 2001 when it was remanded for additional 
development of the record.  



FINDINGS OF FACT

1.  The veteran died on October [redacted], 1996 due to respiratory 
arrest, as a consequence of, chronic lung disease.  
Additional significant conditions contributing to, but not 
resulting in, the underlying cause of death were carcinoma of 
the bladder and malnutrition.  

2.  The veteran is not shown to have had chronic lung disease 
or carcinoma of the bladder in service or for many years 
thereafter.  

3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder, evaluated 
as 30 percent disabling; and for mild traumatic degenerative 
joint disease at the level of the 6th and 7th cervical 
vertebrae, scars as the residuals of excision of multiple 
cysts, hemorrhoids, Reiter's disease with penile lesions (not 
now demonstrated), right ear hearing loss, the residuals of a 
shell fragment wound to the left knee, and the residuals of 
fracture of the right distal fibula, each evaluated as 
noncompensably disabling.  

3.  No competent evidence has been submitted to show that the 
veteran's chronic lung disease had its clinical onset in 
service or was due to any event or incident therein.  

4.  The veteran's bladder carcinoma is not shown to have been 
due to any Agent Orange exposure or other event in service.  

5.  A service-connected disability is not shown to have 
caused or contributed in producing or accelerating the 
veteran's demise.  

6.  At the time of death, the veteran is not shown to have 
had a total disability deemed to be permanent in nature 
resulting from a service-connected condition.  



CONCLUSIONS OF LAW

1.  Neither the fatal chronic lung disability nor the bladder 
carcinoma was due to disease or injury that was incurred in 
or aggravated by the veteran's active service; nor may 
carcinoma be presumed to have been incurred therein. 38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2001).  

2.  A service-connected disability is not shown to have 
caused or contributed substantially or materially in 
producing the veteran's death.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001).  

3.  As to the issue of entitlement to Dependents' Educational 
Assistance benefits pursuant to the provisions of 38 U.S.C. 
Chapter 35, the appellant has not submitted a claim which has 
legal merit.  38 U.S.C.A. §§ 3500, 3501 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.807 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Factual Background

The evidence of record show that the veteran died on October 
[redacted], 1996.  According to the Certificate of Death, the 
immediate cause of the veteran's death was respiratory 
arrest, due to, or as a consequence of, chronic lung disease.  
Additional significant conditions contributing to, but not 
resulting in, the underlying cause of death were carcinoma of 
the bladder and malnutrition.  

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder, evaluated as 30 
percent disabling; and for mild traumatic degenerative joint 
disease at the level of the 6th and 7th cervical vertebrae, 
scars as the residuals of excision of multiple cysts, 
hemorrhoids, Reiter's disease with penile lesions (not now 
demonstrated), right ear hearing loss, the residuals of a 
shell fragment wound to the left knee, and the residuals of 
fracture of the right distal fibula, each evaluated as 
noncompensably disabling.  

A careful review of the service medical records shows that 
they are negative for history, complaints, or abnormal 
findings indicative of the presence of a chronic respiratory 
disorder, bladder cancer or any condition productive of 
malnutrition.  On a number of occasions in service, the 
veteran received treatment for acute bronchitis.  

In May 1976, the veteran was admitted to a service medical 
facility for complaints of rectal bleeding.  At the time of 
admission, the veteran was described as a "well known" heavy 
alcohol intaker and heavy smoker.  Apparently, for a period 
of approximately one week, the veteran had experienced 
episodes of right-sided pleuritic chest pain.  

On physical examination, the veteran's lungs displayed a loud 
right-sided pleural friction rub.  The radiographic studies 
of the veteran's chest showed evidence of possible pulmonary 
contusion secondary to a rib injury.  Bone marrow testing 
conducted during the veteran's period of hospitalization 
yielded a "clean site principle."  No pertinent diagnosis was 
noted.

In March 1978, a VA general medical examination was 
accomplished.  An evaluation of the veteran's respiratory 
system conducted as part of the examination was within normal 
limits.  The radiographic studies of the veteran's chest were 
within normal limits, with a few scattered calcified 
granulomata.  Once again, no pertinent diagnosis was noted.  

The radiographic studies of the veteran's chest conducted at 
a service medical facility in January 1981 showed the 
veteran's lungs to be clear.  The clinical impression was 
that of normal chest.  

The subsequent radiographic studies of the veteran's chest 
conducted at a service medical facility in April 1983 once 
again showed the veteran's lung fields to be clear.  

The VA records of hospitalization dated in September 1983 
reveal that the veteran was hospitalized at that time for 
acute alcohol detoxification.  Following admission, the 
veteran was referred to the urology clinic for treatment of a 
urinary tract infection, which was ultimately diagnosed as 
nonspecific prostatitis.  

During the months of May and June 1984, the veteran was again 
hospitalized at a service medical facility.  At the time of 
admission, the veteran gave a history of having severe 
dysuria, accompanied by suprapubic pain, as well as frequency 
and episodic gross hematuria since September 1983.  

Reportedly, the veteran had been treated with a number of 
antibiotics over a period of several months without 
improvement.  When questioned, the veteran denied any 
decrease in force of stream, as well as any hesitancy, 
intermittency, or nocturia greater than one.  

A cystoscopy showed some trilobar hypertrophy with inadequate 
channel, and 75 cc post-void residual with chronic cystitis 
versus carcinoma-in-situ of the right trigone and lateral 
wall, accompanied by erythema of the posterior wall.  Noted 
at the time of admission was that cytology on three occasions 
had been highly suspicious for transitional cell carcinoma.  
The purpose of the veteran's admission was for transurethral 
biopsy of his bladder lesions and bladder mapping.  

When further questioned, the veteran stated that he had 
smoked more than two packs (of cigarettes) per day for many 
years.  A genitourinary examination was unremarkable, and the 
veteran's prostate was 20 to 25 grams and benign.  There was, 
however, a feeling of fullness above the right prostatic 
base.  

On May 16th, the veteran was taken to the operating room, 
where he underwent cystoscopy and bladder biopsies without 
complications.  At the time of surgery, there was noted a 
firm area above the right prostatic base which was felt to be 
possibly consistent with a bladder carcinoma.  There was no 
evidence of invasion or fixation to the pelvic side walls.  

A final pathology report of the resected specimens revealed 
the presence of invasive transitional cell carcinoma from the 
area at the right bladder neck, and from the hot loop 
biopsies to the bladder neck into the prostatic urethra.  In 
addition, there were multiple areas of Grade I carcinoma-in-
situ.  A liver/spleen scan was within normal limits.  

A bone scan revealed some increased uptake in the left 10th 
and 11th ribs, which was felt to be consistent with the 
veteran's previous rib fractures.  The veteran additionally 
underwent a pelvic CT scan, which revealed no evidence of 
adenopathy in the periaortic region of the pelvis.  There was 
some impression of a mass extrinsic to the bladder at the 
right bladder neck which approached but did not involve the 
pelvic side wall.  

The pulmonary function studies were surprisingly good.  The 
pertinent diagnosis noted was that of transitional cell 
carcinoma of the bladder (neck), Grade III/III with 
carcinoma-in-situ, stage C to D.  

In June 1984, the veteran was referred to Walter Reed Army 
Medical Center for further evaluation.  At the time of 
admission, it was noted that a previous bladder biopsy had 
shown transitional cell carcinoma of the bladder neck growing 
into the prostatic urethra, which was invasive of muscle.  
Additionally noted was a history of probable mild chronic 
obstructive pulmonary disease.  

On examination, the veteran's respiratory system was within 
normal limits.  A genitourinary evaluation showed the 
veteran's prostate to be approximately 25 grams and benign, 
with the left lobe somewhat larger than the right.  
Radiographic studies of the veteran's chest showed healed 
fractures in the 9th and 10th ribs on the right side, with no 
evidence of metastasis.  

A review of the veteran's previous pathology slides confirmed 
the presence of invasive Grade III transitional cell 
carcinoma of the bladder neck.  A specimen labeled prostatic 
urethra was also found to have Grade III transitional cell 
carcinoma into the muscle.  

On July 3, 1984, the veteran underwent a radical 
cystoprostaturethrectomy, with modified bilateral pelvic 
lymphadenectomy and ileoconduit urinary diversion.  The lymph 
nodes in the obturator fossae bilaterally were felt to be 
clinically negative, as was a frozen section of the distal 
ureters bilaterally.  There was no evidence of tumor outside 
the bladder, and a final pathology report showed no evidence 
of metastatic disease in any lymph node samplings during the 
pelvic lymphadenectomy.  The veteran's urethra was similarly 
negative for tumor.  

The pertinent diagnosis was that of transitional cell 
carcinoma of the bladder, Grade III, Stage B.  

The radiographic studies of the veteran's chest conducted at 
a service medical facility in October 1984 showed the 
veteran's lungs to be well expanded and clear of both 
infiltrates and effusions.  A bone scan conducted at a 
service medical facility in October 1984 was within normal 
limits.

The radiographic studies of the veteran's chest conducted at 
a service medical facility in March 1985 showed the lung 
fields to be clear and fully expanded, with no evidence of 
metastatic disease.  The clinical impression was that of 
"normal chest."  

At the time of a VA genitourinary examination in October 
1985, the veteran gave a history of cystectomy for carcinoma 
of the bladder, which he alleged "might" have been due to 
Agent Orange.  At that time, the examiner commented that he 
was "not familiar" with Agent Orange having been implicated 
as a proven etiologic factor in bladder cancer.  

In correspondence of November 1986, an Army oncologist wrote 
that the veteran had a history of bladder cancer, for which 
he had undergone surgery in early July 1984 when both his 
bladder and prostate gland had been removed.  Following this 
surgery, two checkups had reportedly shown no evidence of 
cancer.  Further noted was that the veteran had been followed 
"for an extended length of time" without recurrence, and that 
he currently had no evidence of the disease (i.e., cancer).

During the course of outpatient treatment at a service 
medical facility in December 1986, a physician indicated 
that, "on close followup," there had been no evidence (in the 
veteran) of recurrence or residual disease.  

During the course of outpatient treatment at a service 
medical facility in September 1987, the veteran gave a 
history of bladder cancer, as well as chronic obstructive 
pulmonary disease.  On physical examination the veteran's 
lungs were clear.  The clinical impression was that of 
"currently stable."  

In October 1987, the veteran was hospitalized at a service 
medical facility for evaluation of possible metastatic 
bladder cancer to the bone.  At the time of admission, the 
veteran gave a one-pack per day history of smoking for 45 
years.  On physical examination, the veteran's lungs were 
clear to auscultation.  Previous plain film series X-ray 
studies were reviewed and showed multiple osteolytic lesions 
and pathologic fractures of the veteran's ribs on both the 
right and left, consistent with metastatic disease.  

The veteran subsequently underwent repeat bone and CT scans, 
as well as plain film series and X-ray studies, all of which 
showed probable metastatic disease in the ribs.  On 
consultation, however, hematology/oncology service indicated 
that, since the veteran showed no symptoms of bone pain in 
his ribs, and since there was no evidence of recurrent 
disease on CT of the pelvis, chemotherapy would be indicated 
only as palliative therapy for metastatic transitional cell 
carcinoma.  

Since it was not yet clear that the veteran had metastatic 
disease from transitional cell (carcinoma), and since no 
tissue had been obtained, hematology/oncology service would 
not recommend chemotherapy.  Rather, the veteran would be 
followed for three months, and if there was evidence of 
progression of his disease, or if he became symptomatic, 
chemotherapy would be reconsidered.  The pertinent diagnoses 
were those of history of invasive transitional cell carcinoma 
of the bladder and possible metastatic bladder cancer to the 
ribs.  

In August 1990, the veteran was hospitalized at a service 
medical facility for an unrelated medical problem.  At the 
time of admission, it was noted that a recent CT scan had 
shown no evidence of metastasis of the veteran's bladder 
cancer.  A bone scan conducted during the veteran's 
hospitalization was similarly negative for evidence of 
metastatic disease.  The pertinent diagnosis was that of 
history of an invasive transitional cell carcinoma of the 
bladder, with no evidence of recurrence.

In correspondence of August 1990, an Army physician who had 
previously treated the veteran stated that the veteran had a 
history of bladder cancer which "might" be associated with 
Agent Orange, an "instrument of war."  

In April 1991, a VA Agent Orange examination was 
accomplished.  At the time of examination, the veteran stated 
that he had been in the Republic of Vietnam on three 
occasions for a period of approximately three years.  
Additionally noted was a history of carcinoma of the bladder 
"since 1983."  

When questioned, the veteran stated that his "main problem" 
was his ataxic gait, and that he did not know of any 
"service-connected conditions."  Reportedly, the veteran had 
undergone surgery for bladder cancer in a military 
installation in 1983.  When questioned, the veteran stated 
that he did not know of "any consequences" of Agent Orange.  
However, his carcinoma of the bladder was considered 
"consequent to the exposure to Agent Orange."  The pertinent 
diagnosis was that of carcinoma of the urinary bladder.

In correspondence of May 1991, a VA physician indicated that 
the veteran's carcinoma of the bladder "did not seem to be 
related to possible exposure to Agent Orange."  

In correspondence of July 1991, the Army physician who had 
previously treated the veteran wrote that he had followed the 
veteran for a history of bladder carcinoma, status post 
surgery and radiation treatment.  Reportedly, per the 
veteran's history, this (presumably, the bladder cancer) had 
started following the veteran's Vietnam experience, "at which 
time he was exposed to Agent Orange."  

A private record of hospitalization dated on October [redacted], 
1996, is to the effect that, at 0030 hours, the veteran was 
discovered in arrest, at which time CPR was begun.  
Reportedly, the veteran carried diagnoses of chronic 
obstructive pulmonary disease, carcinoma of the bladder, and 
esophagitis.  The veteran was subsequently intubated, and CPR 
was continued.  

The veteran was brought to the emergency room, where he was 
pronounced dead at 0100 hours.  The pertinent diagnosis was 
that of cardiopulmonary arrest and death of questionable 
etiology.  

At the time of an RO hearing in December 1997, the appellant 
testified that her husband was a Vietnam veteran.  She 
additionally testified that the veteran had a medical history 
of bladder and prostate cancer, of which prostate cancer was 
the first diagnosed.  According to the appellant, the 
veteran's physician had indicated to her that the bladder 
cancer for which the veteran was receiving treatment could 
have come from or metastasized from his "first diagnosed" 
prostate cancer.  See Transcript, pp. 2-3.  

In December 1999, the Board sought the opinion of a VA 
medical expert regarding the issue of entitlement to service 
connection for the cause of the veteran's death.  The expert 
was requested to review the veteran's record, and provide an 
opinion as to the following:

Assuming that the veteran was exposed to 
Agent Orange in service, is it at least 
as likely as not that such exposure had a 
relationship to the development of his 
bladder cancer?

In response to the Board's request, a VA medical expert, in 
April 2000, replied as follows:  

The death certificate showed that the 
veteran died on October [redacted], 1996, as a 
result of respiratory arrest due to 
chronic lung disease.  Listed as 'other 
significant conditions' contributing to 
his death were cancer of the bladder and 
malnutrition.  

The veteran served in Vietnam, and his 
widow contend[ed] that his death [was] 
due to Agent Orange exposure in Vietnam.  

Prostate cancer [was] one of the 
conditions attributable to Agent Orange 
exposure.  There [was] a letter dated 
November 4, 1986, from Moncrief Army 
Hospital, Department of Oncology which 
state[d] that the above veteran had 
bladder cancer.  Slides received by two 
pathologists who were majors in the 
Medical Corps, signed June 8, 1984, 
declared the cancer to be an invasive 
Grade III, transitional cell carcinoma at 
the bladder neck and the prostatic 
urethra invasive to muscle.  Other biopsy 
sites of the bladder proper were 
diagnosed as carcinoma-in-situ.  The cell 
type of prostatic carcinoma is 
adenocarcinoma, so it [was] quite clear 
that the prostate was not the organ of 
origin.  Therefore, it [could not] be 
developed as a case of prostatic cancer, 
but rather a definite bladder cancer 
arising from bladder mucosa which [was] 
the same tissue lining the urethra which 
passed through the prostate, hence the 
prostatic urethra carcinoma which was 
written in the pathology report.  The 
deceased veteran's wife stated that it 
was a prostatic carcinoma, but this [was] 
incorrect as attested to by the pathology 
reports.  The veteran died of respiratory 
arrest.  This was attested to by the 
doctor signing the death certificate.  He 
apparently was a rather heavy smoker.  It 
[was] well known that smoking [could] be 
one of the inciting causes of bladder 
cancer.  This could certainly be the case 
for the deceased veteran since he had 
severe chronic obstructive pulmonary 
disease.  

He was also a drinker.  His neurological 
signs and symptoms could fit the category 
of cerebellar ataxia due to alcohol 
abuse, as also was the peripheral 
neuropathy that he had.  Peripheral 
neuropathy [could] be attributed to Agent 
Orange exposure, but it [was] either 
acute or subacute, not chronic, and it 
[was] self-limited after removal from 
exposure to Agent Orange.  Therefore, 
this review would say that it [was] not 
likely that the cancer was prostatic, 
that the pathological reports show[ed] 
that it was a transitional cell carcinoma 
of the bladder involving also the 
prostatic urethra which [was] a separate 
entity from the prostate.  His 
malnutrition could probably be attributed 
to his severe lung disease because people 
with severe emphysema have difficulty 
eating since breathing usually [took] 
precedence over eating and they [had] 
difficulty doing both at the same time.  
From the notations that were read, there 
apparently was no extension of his 
bladder cancer to any distant part of the 
deceased veteran's body.  

In July 2000, the Board requested an additional opinion from 
a VA medical expert.  The question posed was as follows:

Assuming that the veteran was exposed to 
Agent Orange during his service in the 
Republic of Vietnam, is it at least as 
likely as not that such exposure had a 
relationship to the development of his 
bladder cancer?

In July 2000, the same VA physician who had provided the 
April 2000 opinion wrote that, regarding her previous report, 
she would change the word "inciting" with regard to the 
veteran's smoking and bladder cancer to "risk factor."  

In response to the Board's July 2000 request for an 
additional VA expert opinion, a VA physician, in August 2000, 
stated the following:

I have reviewed the three volumes of the 
veteran's medical records provided to me, 
and the following [was] a summary of the 
medical information there with regard to 
his malignancy.  

On May 16, 1984, the veteran underwent 
bladder biopsies at Moncrief Army 
Hospital as part of a workup for 
hematuria.  Pathology demonstrated 
Grade III transitional cell carcinoma of 
the bladder neck invading the prostatic 
urethra, with evidence of lymphatic 
involvement and muscle invasion.  
Carcinoma-in-situ was found on all random 
bladder biopsies.  Workup for metastatic 
disease, including bone scan and 
liver/spleen scan, was negative.  Pelvic 
CT showed a mass of the right bladder 
neck area not involved in the pelvic 
floor, and without pathologically 
enlarged nodes.  The veteran was then 
admitted to Walter Reed Army Medical 
Center.  The imaging and pathology 
studies from Moncrief Hospital were 
reviewed.  A bone scan was repeated, and 
interpreted as negative.  The veteran 
then underwent neoadjuvant radiation 
therapy to the pelvis.  On July 3, 1984, 
the veteran underwent a radical 
cystoprostaturethrectomy, a modified 
bilateral pelvic lymphadenopathy (sic), 
and an ileoconduit urinary diversion.  
The pathology report from the operative 
specimen demonstrated Grade III 
transition cell carcinoma of the bladder 
involving the trigone, with evidence of 
lymphatic invasion.  There was no 
evidence of malignancy in the lymph nodes 
removed.  After the surgery, the veteran 
was under the care of Dr. Maddon, an 
oncologist with the South Carolina 
Oncology Associates.  In 1987, there was 
concern that he had developed metastatic 
bladder cancer.  Films from January 1987 
showed evidence of multiple rib fractures 
and some lytic lesions.  A bone scan from 
October 1987 suggested possible 
metastatic disease to the left and right 
posterior ribs.  A CT of the chest, 
abdomen, and pelvis in October 1987 at 
Walter Reed Army Medical Center 
demonstrated an enlarged lymph node in 
the aortopulmonary window, with no other 
findings suggestive of malignancy.  Dr. 
Maddon considered treating the veteran 
with chemotherapy, but decided against it 
because he felt there was not enough 
evidence for metastatic disease.  In 
subsequent visits and admissions, Dr. 
Maddon [did] not describe recurrent 
bladder cancer, and the last note I could 
find from Dr. Maddon from August 1991 
mentioned a history of bladder cancer, 
but does not mention metastatic disease.

According to the notes and discharge 
summaries, the veteran was a smoker and a 
heavy drinker, and suffered from 
complications of his substance abuse, 
including cerebellar degeneration, 
peripheral neuropathy, closed head 
injuries, and chronic lung disease.  He 
also had a history of post-traumatic 
stress disorder, hearing loss, multiple 
fragment wounds, Reiter's syndrome, 
hemorrhoids, a fibula fracture, 
degenerative joint disease, chronic back 
disability, a hiatal hernia, and a nose 
deformity.  A rating decision from 
October 1995 granted him 30 percent 
disability for post-traumatic stress 
disorder, and 0 percent disability for 
all his other conditions.  

The veteran died on October [redacted], 1996.  
The death certificate lists his cause of 
death as respiratory arrest due to 
chronic lung disease.  Carcinoma of the 
bladder and malnutrition are listed with 
other significant conditions contributing 
to his death.  An autopsy was not 
performed.  Given the fact that there was 
no clear evidence of metastatic or 
locally recurrent bladder cancer in 1987 
and 1991, it [was] extremely unlikely 
that the veteran had bladder cancer at 
the time of his death 12 years after the 
original diagnosis.  Thus, the only way 
the bladder cancer could have contributed 
to his death would have been through 
complications of his ileoconduit.  

In regard to the association between 
Agent Orange and bladder cancer, an Agent 
Orange review and Agent Orange brief 
published by the Department of Veterans 
Affairs in August 1999 [did] not list 
bladder cancer as one of the conditions 
associated with Agent Orange.  Similarly, 
I conducted a Medline Search for Agent 
Orange and bladder cancer, and could not 
find evidence of a causal relationship 
between exposure to the herbicide and 
this malignancy.  Thus, I conclude[d] 
that current published data [did] not 
support the association between Agent 
Orange and bladder cancer.  

In April 2001, the appellant was informed of various 
provisions of the Veterans Claims Assistance Act of 2000.  

In correspondence of April 2001, the RO was informed by a 
Claims Representative of the Office of Veterans Affairs of 
South Carolina that the appellant had no additional 
information or evidence which she wished the VA to procure 
for her.  


Analysis

The appellant (the widow of the veteran) is seeking service 
connection for the cause of the veteran's death.  

In pertinent part, it is argued that the cancer contributed 
to the veteran's death and resulted from cancer of the 
prostate which had its origin as the result of exposure to 
Agent Orange in the Republic of Vietnam.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a malignant tumor, such 
as cancer, becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

Finally, service connection may be granted for disability 
which is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2001).  

In addition to the above, where a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
even though there is no record of such disease during 
service:  chloracne or acneiform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, prostate cancer, acute and 
subacute peripheral neuropathy, respiratory cancers (that is, 
cancers of the lung, bronchus, larynx, or trachea), or soft 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2001).  

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, other acne disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy shall become manifest to a degree of 10 percent or 
more within a year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 U.S.C.A. § 1116 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.307(a)(6)(ii) (2001).  

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2001).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.312 (2001).  

There are primary causes of death which, by their very 
nature, are so overwhelming that eventual death can be 
anticipated irrespective of co-existing conditions, but even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ, and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2001).  

In this case, the veteran's service medical records are shown 
to be negative for history, complaints or abnormal findings 
indicative of the presence of chronic lung disease or bladder 
cancer.  

In point of fact, it is clear that, based on the evidence of 
record, the veteran suffered from neither condition at a 
point in time in any proximity to his active military 
service.  Nor is such alleged.  

Rather, the crux of the appellant's assertions is that, as a 
result of the veteran's service in the Republic of Vietnam, 
he developed cancer of the prostate for which service 
connection should be granted on a presumptive basis.  It is 
this cancer which, according to the appellant, contributed in 
producing the veteran's demise.  

The Board notes that, in a statement of August 1990, the 
veteran's treating physician indicated that the veteran's 
bladder cancer "might" be associated with Agent Orange.  That 
same physician, in July 1991, stated further that, based on 
the history provided by the veteran, his bladder cancer began 
"following his Vietnam experience, at which time he was 
exposed to Agent Orange."  

Finally, following a VA Agent Orange examination in April 
1991, the examiner stated that, while the veteran "did not 
know" of any consequences of Agent Orange, his carcinoma of 
the bladder was "considered consequent" to Agent Orange 
exposure.  

Initially, the Board observes that the August 1990 statement 
by the veteran's treating physician is at best speculative.  
The July 1991 statement by that same physician that the 
veteran's bladder cancer started following exposure to Agent 
Orange in Vietnam is clearly based solely upon history 
provided by the veteran, and is uncorroborated by objective 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  

In similar fashion, the statement of a VA physician following 
an April 1991 examination that the veteran's bladder cancer 
was "considered consequent" to Agent Orange exposure in 
Vietnam represents no more than a repetition of information 
provided by the veteran and, in fact, was included in the 
section of the examination reporting document reserved for 
"personal history."  

The Board notes that at no time has it been shown that the 
veteran suffered from lung cancer, either on a primary basis 
or on the basis of metastasis from his bladder.  Nor has it 
been demonstrated by the medical evidence of record that, 
either in service, or at any time thereafter, the veteran 
suffered from cancer of the prostate.  

In point of fact, at the time of the rendering of a VA 
medical expert opinion in April 2000, it was indicated that 
prostatic cancer was an adenocarcinoma, such that the 
prostate could not be the organ of origin.  Further indicated 
was that, while the appellant was of the opinion that the 
veteran suffered from a prostatic carcinoma, this was 
incorrect, as confirmed by various pathology reports.  

The Board also observes that, at the time of a more recent VA 
medical expert opinion in August 2000, the examiner stated 
that, given the fact that there was no clear evidence of 
metastatic or a locally recurrent bladder cancer in 1987 and 
1991, it was "extremely unlikely" that the veteran still 
suffered from bladder cancer at the time of his death about 
12 years after the original diagnosis.  

Rather, the only way which bladder cancer could have 
contributed to the veteran's death would have been through 
complications of his ileoconduit, a fact not shown or even 
suggested by the evidence of record.  

The VA medical opinion also serves to establish that the 
veteran's bladder cancer was not due to any Agent Orange 
exposure in the Republic of Vietnam.  

Based on the aforementioned, it must be concluded that the 
veteran at no time suffered from carcinoma of the prostate.  
His bladder cancer, listed as a "contributing condition" to 
the veteran's death, was first shown many years following the 
veteran's discharge and was unrelated to any incident or 
incidents of the veteran's period of active service.  

Based on the available evidence of record, the Board finds 
that the veteran's fatal lung disease leading to respiratory 
arrest was likely the result of his long history of cigarette 
smoking, and was also a factor in his being malnourished at 
the time of death.  

Under such circumstances, and absent evidence that a service-
connected disability caused or contributed substantially or 
materially to the veteran's death, service connection for the 
cause of his death must be denied.  

Turning to the issue of entitlement to Dependents' 
Educational Assistance pursuant to the provisions of 38 
U.S.C. Chapter 35, the Board notes that a child or surviving 
spouse of the veteran will have basic eligibility for such 
benefits where the veteran was discharged under other than 
dishonorable conditions, and had a permanent and total 
service-connected disability in existence at the date of his 
death; or where the veteran died as a result of a service-
connected disability.  38 U.S.C.A. §§ 3500, 3501 (West 1991 
and Supp. 2001); 38 C.F.R. § 3.807(a) (2001).  

As indicated hereinabove, at the time of the veteran's death, 
service connection was in effect for post-traumatic stress 
disorder, evaluated as 30 percent disabling; and for mild 
traumatic degenerative joint disease at the level of the 6th 
and 7th cervical vertebrae, scars as the residuals of 
excision of multiple cysts, hemorrhoids, Reiter's disease, 
right ear hearing loss, the residuals of a shell fragment 
wound to the left knee, and the residuals of fracture of the 
right distal fibula, each evaluated as noncompensably 
disabling.  

The combined evaluation for the veteran's various service-
connected disabilities was only 30 percent, far short of a 
"total" disability.  

Moreover, the appellant has failed to show that the cause of 
the veteran's death, lung disease, or other contributing 
factors, in particular, carcinoma of the bladder, were in any 
way the result of any incident or incidents of his period of 
active service.  

Absent such evidence, the Board finds that the appellant's 
claim for entitlement to Dependents' Educational Assistance 
benefits is without legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

In reaching its determination, the Board has given due 
consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000 (VCAA), Public L. No. 
106-475, 114 Stat. 2096 (2000), and its implementing 
regulations, as those provisions redefine the obligations of 
the VA with respect to the duty to assist, and an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

However, in the case at hand, it is clear that the VA has met 
its "duty to assist" the claimant in the development of all 
facts pertinent to her claim.  To that end, in correspondence 
of April 2001, the appellant was informed of the VA's 
obligations under the new Act, and given the opportunity to 
provide information necessary to obtain any evidence which 
had not already been procured.  

Accordingly, the Board is of the opinion that no further duty 
to assist the appellant exists in this case.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  

Eligibility for receipt of educational assistance benefits 
under Chapter 35, Title 38, United States Code, is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

